Exhibit 10.18

 

PROCYTE CORPORATION
2004 STOCK OPTION PLAN

 

SECTION 1.                            PURPOSE

 

The purpose of this ProCyte Corporation 2004 Stock Option Plan (the “Plan”) is
to attract, retain and motivate employees, officers, directors, consultants,
agents, advisors and independent contractors of ProCyte Corporation, a
Washington corporation (the “Company”) and its Related Companies (individually
or collectively, “Employer”) by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the interests of the Company’s shareholders.

 

SECTION 2.                            DEFINITIONS

 

Certain terms used in this Plan have the meanings set forth in Appendix I.

 

SECTION 3.                            ELIGIBILITY

 

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Plan Administrator from time to time selects.  An Award
may also be granted to any consultant, agent, advisor or independent contractor
for bona fide services rendered to the Company or any Related Company that (a)
are not in connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.

 

SECTION 4.                            SHARES SUBJECT TO THE PLAN

 

4.1                               Authorized Number of Shares

 

Subject to adjustment from time to time as provided in Section 11.1, a maximum
of 2,000,000 shares of Common Stock shall be available for issuance under the
Plan.  Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company.

 

4.2                               Limitations

 

Subject to adjustment from time to time as provided in Section 11.1, not more
than 300,000 shares of Common Stock may be made subject to Awards under the Plan
to any individual Participant in the aggregate in any one fiscal year of the
Company; except that the Company may make additional one-time grants of up to
500,000 shares to any newly hired Participant.  The limitation in the preceding
sentence shall be applied in a manner consistent with the requirements of, and
only to the extent required for compliance with, the exclusion from the
limitation on deductibility of compensation under Section 162(m) of the Code.

 

Subject to adjustment as provided in Section 11.1, the maximum number of shares
of Common Stock that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate share number stated in Section 4.1.

 

1

--------------------------------------------------------------------------------


 

4.3                               Share Usage

 

Shares of Common Stock covered by an Award shall not be counted as used unless
and until they are actually issued and delivered to a Participant.  If any Award
lapses, expires, terminates or is canceled prior to the issuance of shares of
Common Stock hereunder or if shares of Common Stock are issued under this Plan
to a Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares of Common Stock subject to such Awards and the forfeited or
reacquired shares of Common Stock shall again be available for issuance under
the Plan.  Any shares of Common Stock not issued because they were (i) tendered
by a Participant or retained by the Company as full or partial payment to the
Company for the exercise of an Option or to satisfy tax withholding obligations
in connection with an Award or (ii) covered by an Award that is settled in cash
or in a manner such that some or all of the shares of Common Stock covered by
the Award are not issued to a Participant shall be available for Awards under
the Plan.

 

The Plan Administrator may grant Substitute Awards under this Plan.  Substitute
Awards shall not reduce the number of shares authorized for issuance under the
Plan.  In the event that an Acquired Entity has shares available for awards or
grants under one or more preexisting plans not adopted in contemplation of such
acquisition or combination, then, to the extent determined by the Board or the
Plan Administrator, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares of Common Stock shall not be made after the date awards or
grants could have been made under the terms of such preexisting plans, absent
the acquisition or combination, and shall only be made to individuals who were
not employees or non-employee directors of the Employer prior to such
acquisition or combination.  In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
contemplated is approved by the Board and said agreement sets forth the terms
and conditions of the substitution for or assumption of outstanding awards of
the Acquired Entity, said terms and conditions shall be deemed to be the action
of the Plan Administrator without any further action by the Plan Administrator,
except as may be required for compliance with Rule 16b-3 under the Exchange Act,
and the persons holding such awards shall be deemed to be Participants.

 

SECTION 5.                            AWARDS

 

5.1                               Form, Grant and Settlement of Awards

 

The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under this Plan.  Such
Awards may consist of Incentive Stock Options or Nonqualified Stock Options. 
Awards may be granted singly or in combination.  Any Award settlement may be
subject to such conditions, restrictions and contingencies, as the Plan
Administrator shall determine.

 

5.2                               Evidence of Awards

 

Awards granted under the Plan shall be evidenced by a written (including
electronic) instrument that shall contain such terms, conditions, limitations
and restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with this Plan.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.                            OPTIONS

 

6.1                               Grant of Options

 

The Plan Administrator may grant Options designated as Incentive Stock Options
or Nonqualified Stock Options.

 

6.2                               Option Exercise Price

 

The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, but shall not be less than 100% of the Fair Market
Value of the Common Stock on the Grant Date with respect to Incentive Stock
Options and not less than 85% of the Fair Market Value of the Common Stock on
the Grant Date with respect to Nonqualified Stock Options, except in the case of
Substitute Awards.  With respect to Incentive Stock Options granted to a Ten
Percent Shareholder, the exercise price shall be as required by Section 7.3.

 

6.3                               Term of Options

 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be as
established for that Option by the Plan Administrator or, if not so established,
shall be ten years from the Grant Date.  For Incentive Stock Options, the Option
Term shall be as specified in Section 7.4.

 

6.4                               Exercise of Options

 

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time.  If not so established in the
instrument evidencing the Option, the Option will become exercisable according
to the following schedule, which may be waived or modified by the Plan
Administrator at any time:

 

Period of Participant’s Continuous
Employment or
Service With the
Company or Its Related Companies
From the Option Grant Date

 

Percent of Total Option
That Is Exercisable

 

 

 

After 1 year

 

1/3

After 2 years

 

2/3

After 3 years

 

100%

 

Unless the Plan Administrator determines otherwise, the vesting schedule of an
Option shall be adjusted proportionately to the extent the Participant works
less than “full time” as that term is defined by the Plan Administrator.

 

To the extent an Option has vested and becomes exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
properly executed stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised, such
representations and agreements as may be required by the Plan Administrator and
accompanied by

 

3

--------------------------------------------------------------------------------


 

payment as described in Section 6.5.  An Option may be exercised only for whole
shares and may not be exercised for less than a reasonable number of shares at
any one time, as determined by the Plan Administrator.

 

6.5                               Payment of Exercise Price

 

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased.  Such consideration must be
in a form or a combination of forms acceptable to the Plan Administrator for
that purchase, which forms may include: (a) cash; (b) check or wire transfer;
(c) tendering (either actually or, if and so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock already owned by the Participant, which have a Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option (such shares must have been owned by the Participant for at
least six months or such other period established by generally accepted
accounting principles necessary to avoid adverse accounting consequences); (d)
if and as long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the amount of proceeds to pay the Option exercise price and
withholding tax obligations that may arise in connection with the exercise, all
in accordance with the regulations of the Federal Reserve Board; or (e) such
other consideration as the Plan Administrator may permit.

 

6.6                               Effect of Termination of Service

 

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Plan Administrator at any
time.  If not so established in the instrument evidencing the Option, the Option
shall be exercisable according to the following terms and conditions, which may
be waived or modified by the Plan Administrator at any time:

 

(a)                                  Any portion of an Option that is not vested
and exercisable on the date of a Participant’s Termination of Service shall
expire on such date.

 

(b)                                 Any portion of an Option that is vested and
exercisable on the date of a Participant’s Termination of Service shall expire
on the earliest to occur of:

 

(a)                                  if the Participant’s Termination of Service
occurs for reasons other than Cause, Disability or death, the date that is three
months after such Termination of Service;

(b)                                 if the Participant’s Termination of Service
occurs by reason of Disability or death, the one-year anniversary of such
Termination of Service; and

(c)                                  the last day of the Option Term.

 

Notwithstanding the foregoing, if a Participant dies after the Participant’s
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (a) the Option Expiration Date
and (b) the one-year anniversary of the date of death, unless the Plan
Administrator determines otherwise.

 

4

--------------------------------------------------------------------------------


 

Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise.  If a
Participant’s employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant’s rights under any Option shall likewise be suspended
during the period of investigation.  If any facts that would constitute
termination for Cause are discovered after a Participant’s Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Plan Administrator, in its sole discretion.

 

Any change of relationship with the Employer shall not constitute a termination
of the Participant’s relationship with the Employer for purposes of this
Section 6.6 so long as the Participant continues to be an employee, officer,
director or, pursuant to a written agreement with the Employer, an agent,
consultant, advisor or independent contractor of the Employer.  The Plan
Administrator, in its absolute discretion, may determine all questions of
whether particular leaves of absence constitute a termination of services;
provided, however, that with respect to Incentive Stock Options, such
determination shall be subject to any requirements contained in the Code.  The
foregoing notwithstanding, with respect to Incentive Stock Options, employment
shall not be deemed to continue beyond the first 90 days of such leave, unless
the Participant’s reemployment rights are guaranteed by statute or by contract.

 

SECTION 7.                            INCENTIVE STOCK OPTION LIMITATIONS

 

Notwithstanding any other provisions of the Plan, to the extent required by
Section 422 of the Code, Incentive Stock Options shall be subject to the
following additional terms and conditions:

 

7.1                               Dollar Limitation

 

To the extent the aggregate fair market value (determined as of the Grant Date)
of Common Stock with respect to which a Participant’s Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option.  In the event the Participant holds two
or more such Options that become exercisable for the first time in the same
calendar year, such limitation shall be applied on the basis of the order in
which such Options are granted.

 

7.2                               Eligible Employees

 

Individuals who are not employees of the Company or one of its parent or
subsidiary corporations may not be granted Incentive Stock Options.

 

7.3                               Exercise Price

 

The exercise price of an Incentive Stock Option shall be at least 100% of the
fair market value of the Common Stock on the grant date, and in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, shall not be less
than 110% of the fair market value of the Common Stock on the grant date.

 

7.4                               Option Term

 

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.

 

5

--------------------------------------------------------------------------------


 

7.5                               Exercisability

 

An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant’s Termination of Service if termination was for
reasons other than death or Disability, (b) more than one year after the date of
a Participant’s Termination of Service if termination was by reason of
Disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant’s reemployment rights are guaranteed by
statute or contract.

 

7.6                               Holding Periods and Taxation of Incentive
Stock Options

 

In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise.  The Participant shall give the
Company prompt notice of any disposition of shares acquired on the exercise of
an Incentive Stock Option prior to the expiration of such holding periods.

 

7.7                               Compliance with Laws and Regulations

 

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.  For purposes of this Section 7, “disability,” “parent
corporation” and “subsidiary corporations” shall have the meanings attributed to
those terms for purposes of Section 422 of the Code.

 

SECTION 8.                            ADMINISTRATION

 

8.1                               Plan Administration

 

This Plan shall be administered by the Board or a committee or committees (which
term includes subcommittees) appointed by, and consisting of two or more members
of, the Board.  If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, the Board shall consider, in
selecting the Plan Administrator and the membership of any committee acting as
Plan Administrator of this Plan with respect to any persons subject or likely to
become subject to Section 16 under the Exchange Act, the provisions regarding
(a) “outside directors,” as contemplated by Section 162(m) of the Code, and (b)
“nonemployee directors,” as contemplated by Rule 16b-3 under the Exchange Act. 
The Board may delegate the responsibility for administering this Plan with
respect to designated classes of eligible participants to different committees,
subject to such limitations as the Board deems appropriate.  Committee members
shall serve for such term as the Board may determine, subject to removal by the
Board at any time.  To the extent consistent with applicable law, the Board may
authorize one or more senior executive officers of the Company to grant Awards,
within limits specifically prescribed by the Board.

 

8.2                               Procedures

 

The Board shall designate one of the members of the Plan Administrator as
chairman.  The Plan Administrator may hold meetings at such times and places as
it shall determine.  The acts of a majority of the members of the Plan
Administrator present at meetings at which a quorum exists, or acts reduced to
or approved in writing by all Plan Administrator members, shall be valid acts of
the Plan Administrator.

 

6

--------------------------------------------------------------------------------


 

8.3                               Administration and Interpretation by the Plan
Administrator

 

Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award. The Plan Administrator shall also have exclusive authority to
interpret the Plan and may from time to time adopt, and change, rules and
regulations of general application for the Plan’s administration. The Plan
Administrator’s interpretation of the Plan and its rules and regulations, and
all actions taken and determinations made by the Plan Administrator pursuant to
the Plan, shall be conclusive and binding on all parties involved or affected.

 

SECTION 9.                            WITHHOLDING

 

The Employer may require the Participant to pay to the Employer the amount of
(a) any taxes that the Employer is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Employer (“other obligations”).  The Company shall not be
required to issue any shares of Common Stock or otherwise settle an Award under
the Plan until such tax withholding obligations and other obligations are
satisfied.

 

The Plan Administrator may permit or require a Participant to satisfy all or
part of the Participant’s tax withholding obligations and other obligations by
(a) paying cash to the Employer, (b) having the Employer withhold an amount from
any cash amounts otherwise due or to become due from the Employer to the
Participant, (c) having the Employer withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested in the case
of Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations.  The value of the shares of
Common Stock so withheld may not exceed the employer’s minimum required tax
withholding obligation, and the value of the shares of Common Stock so tendered
may not exceed such obligation to the extent the Participant has owned the
tendered shares for less than six months if such limitation is necessary to
avoid a charge to the Company for financial reporting purposes.

 

SECTION 10.                     ASSIGNABILITY

 

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death.  During a Participant’s
lifetime, an Award may be exercised only by the Participant.  Notwithstanding
the foregoing and to the extent permitted by Section 422 of the Code, the Plan
Administrator, in its sole discretion, may permit a Participant to assign or
transfer an Award; provided, however, that any Award so assigned or transferred
shall be subject to all the terms and conditions of the Plan and the instrument
evidencing the Award.

 

7

--------------------------------------------------------------------------------


 

SECTION 11.                     ADJUSTMENTS

 

11.1                        Adjustment of Shares

 

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in (a)
the outstanding shares of Common Stock, or any securities exchanged therefore or
received in their place, being exchanged for a different number or kind of
securities of the Company or any other company or (b) new, different or
additional securities of the Company or any other company being received by the
Participants of shares of Common Stock, then the Plan Administrator, in its sole
discretion, shall make such adjustments as it shall deem appropriate in the
circumstances in (i) the maximum number and kind of securities available for
issuance under the Plan; (ii) the maximum number and kind of securities that may
be made subject to Awards to any individual Participant or issuable as Incentive
Stock Options as set forth in Section 4.2; and (iii) the number and kind of
securities that are subject to any outstanding Award and the per share price of
such securities, without any change in the aggregate price to be paid
therefore.  The determination by the Plan Administrator as to the terms of any
of the foregoing adjustments shall be conclusive and binding.

 

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, or for other valid
consideration, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, outstanding
Awards.  Also notwithstanding the foregoing, a dissolution or liquidation of the
Company shall not be governed by this Section 11.1 but shall be governed by the
remaining provisions of this Section 11.

 

11.2                        Corporate Transaction

 

Except as otherwise provided in the instrument that evidences the Award, in the
event of any Corporate Transaction, each Award that is at the time outstanding
shall automatically accelerate so that each such Award shall, immediately prior
to the specified effective date for the Corporate Transaction, become 100%
vested.  Such Award shall not so accelerate, however, if and to the extent that
(a) such Award is, in connection with the Corporate Transaction, either to be
assumed by the successor entity or parent thereof (the “Successor Corporation”)
or to be replaced with a comparable award for the purchase of shares of the
capital stock or equity of the Successor Corporation or (b) such Award is to be
replaced with a cash incentive program of the Successor Corporation that
preserves the spread existing at the time of the Corporate Transaction and
provides for subsequent payout in accordance with the same vesting
schedule applicable to such Award. The determination of Award comparability
under clause (a) above shall be made by the Plan Administrator, and its
determination shall be conclusive and binding. All such Awards shall terminate
and cease to remain outstanding immediately following the consummation of the
Corporate Transaction, except to the extent assumed by the Successor
Corporation. Any such Awards that are assumed or replaced in the Corporate
Transaction and do not otherwise accelerate at that time shall be accelerated in
the event the Participant’s employment or services should subsequently terminate
within two years following such Corporate Transaction, unless such employment or
services are terminated by the Successor Corporation for Cause or by the
Participant voluntarily without Good Reason.

 

Without limitation on the foregoing, the Plan Administrator may, but shall not
be obligated to, make provision in connection with a Corporate Transaction for a
cash payment to each holder of Awards

 

8

--------------------------------------------------------------------------------


 

in consideration for the cancellation of such Awards which may equal the excess,
if any, of the value of the consideration to be paid in the transaction to
holders of the same number of shares of Common Stock subject to such Awards (or
if no consideration is paid in any such transaction, the fair market value of
shares of Common Stock subject to such Awards) over the aggregate Option
exercise price, if any, of such Awards.

 

11.3                        Dissolution or Liquidation

 

To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options, shall
terminate immediately prior to the dissolution or liquidation of the Company.

 

11.4                        Further Adjustment of Awards

 

Subject to Section 11.2, the Plan Administrator shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control of the Company, as defined by the
Plan Administrator, to take such further action as it determines to be necessary
or advisable with respect to Awards.  Such authorized action may include (but
shall not be limited to) establishing, amending or waiving the type, terms,
conditions or duration of, or restrictions on, Awards so as to provide for
earlier, later, extended or additional time for exercise, lifting restrictions
and other modifications, and the Plan Administrator may take such actions with
respect to all Participants, to certain categories of Participants or only to
individual Participants.  The Plan Administrator may take such action before or
after granting Awards to which the action relates and before or after any public
announcement with respect to such sale, merger, consolidation, reorganization,
liquidation, dissolution or change in control that is the reason for such
action.

 

11.5                        No Limitations

 

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

SECTION 12.                     AMENDMENT AND TERMINATION

 

12.1                        Amendment, Suspension or Termination

 

Subject to Section 12.3 The Board may amend, suspend or terminate the Plan or
any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required for compliance with
Section 422 of the Code or by applicable law, regulation or stock exchange rule,
stockholder approval shall be required for any amendment to the Plan.  Subject
to Section 12.3, the Board may amend the terms of any outstanding Award,
prospectively or retroactively.

 

12.2                        Term of the Plan

 

Unless sooner terminated by the Board, this Plan shall terminate ten years from
the date on which this Plan is adopted by the Board.  No Award may be granted
after such termination or during any suspension of this Plan.

 

12.3                        Consent of Participant

 

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan.  Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner

 

9

--------------------------------------------------------------------------------


 

so as to constitute a “modification” that would cause such Incentive Stock
Option to fail to continue to qualify as an Incentive Stock Option. 
Notwithstanding the foregoing, any adjustments made pursuant to Sections 11.2
and 11.3 shall not be subject to these restrictions.

 

SECTION 13.                     GENERAL

 

13.1                        No Individual Rights

 

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

 

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

13.2                        Issuance of Shares

 

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

 

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

 

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws.  At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration.  The Plan Administrator may also require the Participant to
execute and deliver to the Company a purchase agreement or such other agreement
as may be in use by the Company at such time that describes certain terms and
conditions applicable to the shares.

 

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

10

--------------------------------------------------------------------------------


 

13.3                        Indemnification

 

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board to whom authority was delegated in accordance with
Section 8 shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by such person in settlement
thereof, with the Company’s approval, or paid by such person in satisfaction of
any judgment in any such claim, action, suit or proceeding against such person;
provided, however, that such person shall give the Company an opportunity, at
its own expense, to handle and defend the same before such person undertakes to
handle and defend it on such person’s own behalf, unless such loss, cost,
liability or expense is a result of such person’s own willful misconduct or
except as expressly provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify such person or
hold such person harmless.

 

13.4                        No Rights as a Stockholder

 

No Award shall entitle the Participant to any dividend, voting or other right of
a stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award, free of all applicable restrictions.

 

13.5                        Compliance with Laws and Regulations

 

The granting of Awards and the issuance of shares of Common Stock under the Plan
is subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

 

In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

13.6                        Participants in Other Countries

 

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of any countries in which the Company or any Related
Company may operate to ensure the viability of the benefits from Awards granted
to Participants employed in such countries, to meet the requirements of local
law that permit the Plan to operate in a qualified or tax-efficient manner, to
comply with applicable foreign laws and to meet the objectives of the Plan.

 

13.7                        No Trust or Fund

 

The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

11

--------------------------------------------------------------------------------


 

13.8                        Successors

 

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

13.9                        Severability

 

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

13.10                 Choice of Law and Venue

 

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

 

SECTION 14.                     EFFECTIVE DATE

 

The effective date is the date on which the Plan is adopted by the Board.  If
the stockholders of the Company do not approve the Plan within 12 months after
the Board’s adoption of the Plan, any Incentive Stock Options granted under the
Plan will be treated as Nonqualified Stock Options.

 

12

--------------------------------------------------------------------------------


 

APPENDIX I

 

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

 

“Award” means any award or grant made to a Participant pursuant to the Plan,
including awards or grants of Incentive Stock Options and Nonqualified Stock
Options or any combination thereof.

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall have the meaning defined in the instrument evidencing the Award or
otherwise shall have the meaning assigned to such term in any individual
Participant’s written employment service or other agreement with the Company or
any Related Company, and additionally, in any event shall include (or in the
absence of any such written employment arrangement shall mean) dishonesty,
fraud, misconduct, unauthorized use or disclosure of confidential information or
trade secrets, conduct prohibited by criminal law (except minor violations), in
each case as determined by the Company’s chief human resources officer or other
person performing that function or, in the case of directors and executive
officers, the Board, each of whose determination shall be conclusive and
binding.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

 

“Common Stock” means the common stock of the Company, or, in the event that the
outstanding shares of Common Stock are after the date this Plan is approved by
the shareholders of the Company, recapitalized, converted into or exchanged for
different stock or securities of the Company, such other stock or securities.

 

“Company” means ProCyte Corporation, a Washington corporation.

 

“Corporate Transaction” means any of the following events:

 

(a)          Consummation of any merger or consolidation of the Company in which
the Company is not the continuing or surviving corporation, or pursuant to which
shares of the Common Stock are converted into cash, securities or other
property, if following such merger or consolidation the Participants of the
Company’s outstanding voting securities immediately prior to such merger or
consolidation own less than 66-2/3% of the outstanding voting securities of the
surviving corporation;

 

(b)         Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets other than a transfer of the Company’s assets to a Related
Company;

 

(c)          Approval by the Participants of the Common Stock of any plan or
proposal for the liquidation or dissolution of the Company;

 

(d)         Acquisition by a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of adoption of the Plan) of the
Exchange Act of a majority or more of the Company’s outstanding voting
securities (whether directly or indirectly, beneficially or of record); or

 

(e)          Ownership of voting securities shall take into account and shall
include ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on
the date of adoption of the Plan) pursuant to the Exchange Act.

 

“Disability” means disability as that term is defined for purposes of
Section 22(e)(3) of the Code.

 

“Employer” means individually or collectively the Company or its Related
Companies.

 

13

--------------------------------------------------------------------------------


 

“Effective Date” has the meaning set forth in Section 14.

 

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means the per share fair market value of the Common Stock as
established in good faith by the Plan Administrator.

 

“Good Reason” means the occurrence of any of the following events or conditions
and the failure of the Successor Corporation to cure such event or condition
within 30 days after receipt of written notice by the Participant:

 

(a)          a change in the Participant’s status, title, position or
responsibilities (including reporting responsibilities) that, in the
Participant’s reasonable judgment, represents a substantial reduction in the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Participant of any duties or responsibilities
that, in the Participant’s reasonable judgment, are materially inconsistent with
such status, title, position or responsibilities; or any removal of the
Participant from or failure to reappoint or reelect the Participant to any of
such positions, except in connection with the termination of the Participant’s
employment for Cause, for Disability or as a result of his or her death, or by
the Participant other than for Good Reason;

 

(b)         a reduction in the Participant’s annual base salary;

 

(c)          the Successor Corporation’s requiring the Participant (without the
Participant’s consent) to be based at any place outside a 35-mile radius of his
or her place of employment prior to a Corporate Transaction, except for
reasonably required travel on the Successor Corporation’s business that is not
materially greater than such travel requirements prior to the Corporate
Transaction;

 

(d)         the Successor Corporation’s failure to (i) continue in effect any
material compensation or benefit plan (or the substantial equivalent thereof) in
which the Participant was participating at the time of a Corporate Transaction,
including, but not limited to, the Plan, or (ii) provide the Participant with
compensation and benefits substantially equivalent (in terms of benefit levels
and/or reward opportunities) to those provided for under each material employee
benefit plan, program and practice as in effect immediately prior to the
Corporate Transaction;

 

(e)          any material breach by the Successor Corporation of its obligations
to the Participant under the Plan or any substantially equivalent plan of the
Successor Corporation; or

 

(f)            any purported termination of the Participant’s employment or
service for Cause by the Successor Corporation that does not comply with the
terms of the Plan or any substantially equivalent plan of the Successor
Corporation.

 

“Grant Date” means the later of (a) the date on which the Plan Administrator
completes the corporate action authorizing the grant of an Award or such later
date specified by the Plan Administrator or (b) the date on which all conditions
precedent to the Award have been satisfied, provided that conditions to the
exercisability or vesting of Awards shall not defer the Grant Date.

 

“Incentive Stock Option” means an Option granted with the intention that it
qualifies as an “incentive stock option” as that term is defined in Section 422
of the Code or any successor provision.

 

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

 

“Option” means a right to purchase Common Stock granted under Section 6.

 

“Option Expiration Date” means the last day of the Option Term.

 

“Option Term” means the maximum term of an Option as set forth in Section 6.3.

 

14

--------------------------------------------------------------------------------


 

“Participant” means any Eligible Person to whom an Award is granted.

 

“Plan” means the ProCyte Corporation 2004 Stock Option Plan.

 

“Plan Administrator” has the meaning set forth in Section 8.

 

“Related Company” means any entity that, directly or indirectly, is in control
of, is controlled by or is under common control with the Company, or in which
the Company has a significant ownership interest, as determined by the Plan
Administrator.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by an Acquired Entity.

 

“Successor Corporation” means an entity described in Section 11.2.

 

“Ten Percent Shareholder” means an employee who owns more than 10% of the total
combined voting power of all classes of stock of the Company or any Related
Corporation.  The determination of more than 10% ownership shall be made in
accordance with Section 422 of the Code.

 

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death or Disability.  Any
question as to whether and when there has been a Termination of Service for the
purposes of an Award and the cause of such Termination of Service shall be
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Board, each of whose determination shall be conclusive and binding. 
Transfer of a Participant’s employment or service relationship between the
Company and any Related Company shall not be considered a Termination of Service
for purposes of an Award.  Unless the Board determines otherwise, a Termination
of Service shall be deemed to occur if the Participant’s employment or service
relationship is with an entity that has ceased to be a Related Company.

 

15

--------------------------------------------------------------------------------